DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           FATIMA WEXEL,
                              Appellant,

                                    v.

                           STEVEN WEXEL,
                              Appellee.

                              No. 4D15-4002

                              [June 15, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
2014DR006492XXXXSB.

  Fatima Wexel, Delray Beach, pro se.

  Stacy N. Beaulieu-Fawcett and Lydia A. Worden of Beaulieu-Fawcett
Law Group, P.A., Delray Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

CIKLIN, C.J., DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.